

117 HR 1948 IH: VA Employee Fairness Act of 2021
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1948IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Takano (for himself, Mr. Bishop of Georgia, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown, Ms. Brownley, Mr. Carbajal, Mr. Cárdenas, Ms. Chu, Mr. Cleaver, Mr. Cohen, Mr. Cooper, Mr. Cuellar, Mr. Danny K. Davis of Illinois, Ms. Eshoo, Mr. Espaillat, Mr. Evans, Mr. Gallego, Mr. Vicente Gonzalez of Texas, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Mr. Higgins of New York, Ms. Norton, Ms. Jacobs of California, Mr. Kahele, Ms. Kaptur, Mr. Khanna, Mr. Krishnamoorthi, Mrs. Kirkpatrick, Mr. Lamb, Mr. Larsen of Washington, Ms. Lee of California, Mr. Levin of Michigan, Mr. Lowenthal, Mrs. Luria, Mr. Lynch, Mrs. McBath, Ms. McCollum, Ms. Moore of Wisconsin, Mr. Mrvan, Ms. Newman, Mr. Norcross, Mr. Panetta, Mr. Pappas, Mr. Pocan, Ms. Pingree, Miss Rice of New York, Mr. Ruppersberger, Mr. Rush, Ms. Schakowsky, Mr. Schiff, Ms. Sherrill, Mr. Sires, Ms. Speier, Mr. Suozzi, Mr. Swalwell, Ms. Titus, Mr. Trone, Mr. Vargas, Mrs. Dingell, Mr. Blumenauer, Mr. Kildee, Mr. Lawson of Florida, Mr. Levin of California, Mr. McGovern, Ms. Omar, Mr. Payne, Ms. Pressley, Mr. Ryan, Mr. San Nicolas, Mr. DeFazio, and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to modify authorities relating to the collective bargaining of employees in the Veterans Health Administration.1.Short titleThis Act may be cited as the VA Employee Fairness Act of 2021.2.Modification of authorities on collective bargaining of employees of the Veterans Health AdministrationSection 7422 of title 38, United States Code, is amended—(1)by striking subsections (b), (c), and (d); and(2)by redesignating subsection (e) as subsection (b).